DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2 of claim 1, “a vehicle door” should likely be --the vehicle door--
In line 10 of claim 1, “the grip” should likely be --and wherein the grip-- for clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8-9 and 13-20 recite the grip member is displaced “after a predetermined time period.” It is unclear if the predetermined time period recited by claims 8-9 and 13-20 is intended to be the same predetermined time period recited line 26 of claim 1. For purposes of examination, the limitation in claims 8-9 and 13-20 will be interpreted in light of the disclosure as a second predetermined time period, not the predetermined time period of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velicanin et al., WO Pub. 2012/095084 A1 [hereinafter: Velicanin], reference to attached machine translation.

 	Regarding claim 1, Velicanin discloses a handle for a vehicle door, comprising:
	a grip member (14 Fig. 2) configured to cooperate with a latch of a vehicle door to unlatch the vehicle door ([0033]), the grip member comprises a gripping part (14 Fig. 2), the grip member being movable between:
	a flush position in which the gripping part extends flush to an external panel of the vehicle door (S0 Fig. 2);
		an active position range in which the gripping part projects with respect to the external panel and becomes graspable (S2 Fig. 2; [0030]); and
		an opening position in which the grip member is configured to cooperate with the latch to unlatch the vehicle door (S3 Fig. 2; [0022]), the grip member comprises a grip return device (54 Fig. 2) configured to drive the grip member toward the flush position ([0021]);
	a primary actuation mechanism (18, 54 Fig. 2) movable between:
		a primary activating position range (corresponding to positions S0 to S2 via S1) in which the primary actuation mechanism is configured to cooperate with the grip member ([0027]) and to urge said grip member towards the active position range ([0022]); and 
		a primary rest position (corresponding position S0) in which the primary actuation mechanism is configured to release the grip member ([0027]); and 
	a secondary actuation mechanism (16 Fig. 2) moveable between:
		a secondary activating position range (dotted lines corresponding of positions S0 to S2 via S1) in which the secondary actuation mechanism is configured to cooperate with the primary actuation mechanism ([0031]) and to urge the primary actuation mechanism toward the primary rest position ([0031]); and 
		a secondary rest position (corresponding to position S0) in which the secondary actuation mechanism is configured to retain the primary actuation mechanism in the primary rest position ([0021], [0031]),
	wherein the secondary actuation mechanism is configured to bring the primary actuation mechanism to the primary rest position after a predetermined time period after reaching a predetermined activating position in the primary activation position range ([0007]).

	Regarding claim 2, Velicanin discloses the handle according to claim 1, wherein the grip member is configured to be moveable to a pushed position (position S1) wherein the grip member is configured to push the secondary actuation mechanism towards the secondary activating position range (Fig. 2; [0021]). 

	Regarding claim 3, Velicanin discloses the handle according to claim 1, wherein the primary actuation mechanism comprises a return device (78, 46 Fig. 2) configured to drive the primary actuation mechanism toward the activating position range ([0029]: the actuating side is pressed and the movement of the pressing body 30 drives the primary actuation mechanism toward the activating position range; illustrated in Fig. 2).

	Regarding claim 4, Velicanin discloses the handle according to claim 1, wherein the secondary actuation mechanism comprises a return device (28, 58 Fig. 2) configured to drive the primary actuation mechanism toward the primary rest position ([0031]).

	Regarding claim 6, Velicanin discloses the handle according to claim 1, wherein the grip member is displaced from the active position range to the flush position with a damping effect ([0010]).

	Regarding claim 7, Velicanin discloses the handle according to claim 1, wherein the secondary actuation mechanism comprises a return device (28, 58 Fig. 2) configured to drive the primary actuation mechanism toward the primary rest position ([0031]), wherein the return device of the secondary actuation mechanism comprises a damper or a damping element ([0027], [0031]: hydraulic fluid corresponds to a damping element).

	Regarding claim 8, Velicanin discloses the handle according to claim 1, wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0024]). 

	Regarding claim 10, Velicanin discloses the handle according to claim 1, wherein the grip member is configured to be moveable to a pushed position (position S1) wherein the grip member is configured to push the secondary actuation mechanism towards the secondary activating position range (Fig. 2; [0021]), and wherein the primary actuation mechanism comprises a return device (78, 46 Fig. 2) configured to drive the primary actuation mechanism toward the activating position range ([0029]: the actuating side is pressed and the movement of the pressing body 30 drives the primary actuation mechanism toward the activating position range; illustrated in Fig. 2).

	Regarding claim 11, Velicanin discloses the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (78, 46 Fig. 2) configured to drive the primary actuation mechanism toward the activating position range ([0029]: the actuating side is pressed and the movement of the pressing body 30 drives the primary actuation mechanism toward the activating position range; illustrated in Fig. 2), and wherein the secondary actuation mechanism comprises a return device (28, 58 Fig. 2) configured to drive the primary actuation mechanism toward the primary rest position ([0031]).

	Regarding claim 13, Velicanin discloses the handle according to claim 1, wherein the grip member is configured to be moveable to a pushed position (position S1) wherein the grip member is configured to push the secondary actuation mechanism towards the secondary activating position range (Fig. 2; [0021]), and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]).

	Regarding claim 14, Velicanin discloses the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (78, 46 Fig. 2) configured to drive the primary actuation mechanism toward the activating position range ([0029]: the actuating side is pressed and the movement of the pressing body 30 drives the primary actuation mechanism toward the activating position range; illustrated in Fig. 2), and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]).

	Regarding claim 15, Velicanin discloses the handle according to claim 1, wherein the secondary actuation mechanism comprises a return device (28, 58 Fig. 2) configured to drive the primary actuation mechanism toward the primary rest position ([0031]), and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]).

	Regarding claim 17, Velicanin discloses the handle according to claim 1, wherein the grip member is displaced from the active position range to the flush position with a damping effect ([0010]), and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]). 

	Regarding claim 18, Velicanin discloses the handle according to claim 1, wherein the secondary actuation mechanism comprises a return device (28, 58 Fig. 2) configured to drive the primary actuation mechanism toward the primary rest position ([0031]), wherein the return device of the secondary actuation mechanism comprises a damper or a damping element ([0027], [0031]: hydraulic fluid corresponds to a damping element), and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]). 

	Regarding claim 19, Velicanin discloses the handle according to claim 1, wherein the grip member is configured to be moveable to a pushed position (position S1) wherein the grip member is configured to push the secondary actuation mechanism towards the secondary activating position range (Fig. 2; [0021]),
	wherein the primary actuation mechanism comprises a return device (78, 46 Fig. 2) configured to drive the primary actuation mechanism toward the activating position range ([0029]: the actuating side is pressed and the movement of the pressing body 30 drives the primary actuation mechanism toward the activating position range; illustrated in Fig. 2),
	and wherein the grip member is displaced from the active position range to the flush position after a predetermined time period ([0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Velicanin, WO 2012/095084, as applied to claim 8 above, alone.

	Regarding claim 9, Velicanin discloses the handle according to claim 8, but Velicanin does not explicitly teach the predetermined time period being between 5 and 10 seconds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a predetermined time period between 5 and 10 seconds so as to achieve an optimal delay for the user to have an opportunity to actuate the grip member and avoid leaving the grip member in the active position range for an unnecessary amount of time, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.


Claims 1, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyil et al., US Pub. 2020/0131814 A1 [hereinafter Kuniyil], in view of Sobecki et al., US 8,786,401 B2 [hereinafter: Sobecki].

	Regarding claim 1, Kuniyil discloses a handle for a vehicle door, comprising:
	a grip member (202, 206 Fig. 2A) configured to cooperate with a latch of a vehicle door to unlatch the vehicle door ([0021]), the grip member comprises a gripping part (202 Fig. 2A), the grip member being movable between:
	a flush position in which the gripping part extends flush to an external panel of the vehicle door (Fig. 3A);
		an active position range in which the gripping part projects with respect to the external panel and becomes graspable (Fig. 5A); and
		an opening position in which the grip member is configured to cooperate with the latch to unlatch the vehicle door (Fig. 6A; [0021]);
	a primary actuation mechanism (212, 214 Fig. 3B) movable between:
		a primary activating position range (illustrated by movement from Fig. 4B to Fig. 5B) in which the primary actuation mechanism is configured to cooperate with the grip member ([0032]) and to urge said grip member towards the active position range ([0032], [0035]); and 
		a primary rest position (illustrated in Fig. 6B) in which the primary actuation mechanism is configured to release the grip member (Fig. 6B, [0037]: the primary actuation mechanism releases the actuator member 206); and 
	a secondary actuation mechanism (216, 218, 222, 228 Fig. 2B) moveable between:
		a secondary activating position range (illustrated by movement from Fig. 6B to Fig. 3B) in which the secondary actuation mechanism is configured to cooperate with the primary actuation mechanism and to urge the primary actuation mechanism toward the primary rest position ([0030], [0037]: the secondary actuation mechanism cooperates with the primary actuation mechanism to bring the primary actuation mechanism to a locked state where it is in the rest position); and 
		a secondary rest position (illustrated in Fig. 3B) in which the secondary actuation mechanism is configured to retain the primary actuation mechanism in the primary rest position ([0027]),
	wherein the secondary actuation mechanism is configured to bring the primary actuation mechanism to the primary rest position ([0037]-[0038]).
	However, although Kuniyil teaches the grip member returning to a flush position after a second actuation, Kuniyil is silent to the grip member comprising a grip return device configured to drive the grip member toward the flush position. 
	Sobecki teaches a grip member (16 Fig. 5) comprises a grip return device configured to drive the grip member toward a flush position (col. 7 lines 9-12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle disclosed by Kuinyil to additionally include a grip return device configured to drive the grip member toward the flush position, as suggested by Sobecki, in order to ensure the grip member reliably moves back to the flush position after the user releases the grip member (Sobecki col. 7 lines 9-12, 35-40).
	Kuniyil, in view of Sobecki, teaches the secondary actuation mechanism includes a suspension element (Kuniyil 228), which engages the primary actuation mechanism and brings the primary actuation mechanism to the rest position after the primary actuation mechanism reaches a predetermined activating position (Kuniyil [0028]). However, Kuniyil, in view of Sobecki, does not explicitly disclose the secondary actuation mechanism is configured to bring the primary actuation mechanism to the primary rest position after a predetermined time period after reaching a predetermined activating position in the primary activation position range. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suspension element taught by Kuniyil, in view of Sobecki, so as to achieve an optimal time for the primary actuation mechanism move from a predetermined activating position to the rest position in order to avoid noise and wear from metal on metal contact ([0028]). Since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

	Regarding claim 5, Kuniyil, in view of Sobecki, teaches the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (Kuniyil 214 Fig. 2A) configured to drive the primary actuation mechanism toward the activating position range (Kuniyil [0032]), 
	wherein the secondary actuation mechanism comprises a second return device (Kuniyil 222 Fig. 2A) configured to drive the primary actuation mechanism toward the primary rest position (Kuniyil [0037]), 
	and wherein a force of the second return device is greater than a force of the first return device (Kuniyil [0038]: a force of the actuation component 222 causes the spring 214 to further load, corresponding to the force of the second return device being greater) and the force of the first return device is greater than a force of the grip return device (Kuniyil [0032]: as modified above, the spring 214 and actuation component 12 overcome the force of the grip return device to drive the grip member away from the flush position, corresponding to the force of the first return device being greater).

	Regarding claim 12, Kuniyil, in view of Sobecki, teaches the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (Kuniyil 214 Fig. 2A) configured to drive the primary actuation mechanism toward the activating position range (Kuniyil [0032]), 
	wherein the secondary actuation mechanism comprises a second return device (Kuniyil 222, 228 Fig. 2A) configured to drive the primary actuation mechanism toward the primary rest position (Kuniyil [0037]), 
	and wherein a force of the second return device is greater than a force of the first return device (Kuniyil [0038]: a force of the actuation component 222 causes the spring 214 to further load, corresponding to the force of the second return device being greater) and the force of the first return device is greater than a force of the grip return device (Kuniyil [0032]: as modified above, the spring 214 and actuation component 12 overcome the force of the grip return device to drive the grip member away from the flush position, corresponding to the force of the first return device being greater), wherein the second return device comprises a damper or a damping element (Kuniyil [0028]: suspension element 228 corresponds to a damping element). 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuniyil et al., US Pub. 2020/0131814 A1 [hereinafter Kuniyil], in view of Sobecki, US 8,786,401 B2, as applied to claim 1 above and further in view of Alric et al., WO Pub. 2017/125653 A1 [hereinafter: Alric], references to attached machine translation.

	Regarding claim 16, Kuniyil, in view of Sobecki, teaches the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (Kuniyil 214 Fig. 2A) configured to drive the primary actuation mechanism toward the activating position range (Kuniyil [0032]), 
	wherein the secondary actuation mechanism comprises a second return device (Kuniyil 222, 228 Fig. 2A) configured to drive the primary actuation mechanism toward the primary rest position (Kuniyil [0037]), 
	and wherein a force of the second return device is greater than a force of the first return device (Kuniyil [0038]: a force of the actuation component 222 causes the spring 214 to further load, corresponding to the force of the second return device being greater) and the force of the first return device is greater than a force of the grip return device (Kuniyil [0032]: as modified above, the spring 214 and actuation component 12 overcome the force of the grip return device to drive the grip member away from the flush position, corresponding to the force of the first return device being greater), wherein the second return device comprises a damper or a damping element (Kuniyil [0028]: suspension element 228 corresponds to a damping element),
	However, Kuniyil, in view of Sobecki, is silent to the grip member being displaced from the active position range to the flush position after a predetermined time period.
	Alric teaches a grip member (Fig. 3) having a damping means (26 Fig. 3) calibrated so that the grip member is displaced from an active position range to a flush position (Fig. 2) after a predetermined time period ([0032], [0048]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip member disclosed by Kuniyil, in view of Sobecki, to additionally include a damping means, as suggested by Alric, such that the grip member is displaced from the active position range to the flush position after a predetermined time, in order to provide a desired return time to reduce the anxiety effect of the handle moving to the flush position (Alric [0032], [0048]).

	Regarding claim 20, Kuniyil, in view of Sobecki, teaches the handle according to claim 1, wherein the primary actuation mechanism comprises a first return device (Kuniyil 214 Fig. 2A) configured to drive the primary actuation mechanism toward the activating position range (Kuniyil [0032]), 
	wherein the secondary actuation mechanism comprises a second return device (Kuniyil 222, 228 Fig. 2A) configured to drive the primary actuation mechanism toward the primary rest position (Kuniyil [0037]), 
	and wherein a force of the second return device is greater than a force of the first return device (Kuniyil [0038]: a force of the actuation component 222 causes the spring 214 to further load, corresponding to the force of the second return device being greater) and the force of the first return device is greater than a force of the grip return device (Kuniyil [0032]: as modified above, the spring 214 and actuation component 12 overcome the force of the grip return device to drive the grip member away from the flush position, corresponding to the force of the first return device being greater), 
	wherein the second return device comprises a damper or a damping element (Kuniyil [0028]: suspension element 228 corresponds to a damping element), 
	However, Kuniyil, in view of Sobecki, is silent to the grip member being displaced from the active position range to the flush position after a predetermined time period.
	Alric teaches a grip member (Fig. 3) having a damping means (26 Fig. 3) calibrated so that the grip member is displaced from an active position range to a flush position (Fig. 2) after a predetermined time period ([0032], [0048]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip member disclosed by Kuniyil, in view of Sobecki, to additionally include a damping means, as suggested by Alric, such that the grip member is displaced from the active position range to the flush position after a predetermined time, in order to provide a desired return time to reduce the anxiety effect of the handle moving to the flush position (Alric [0032], [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0171686 A1 related to a handle comprising a primary actuation mechanism and a secondary actuation mechanism to move a grip member towards an active position range and the grip member is configured to be moveable to a pushed position to release the primary actuation mechanism.
US 2020/0318397 A1 and US 2019/0284850 A1 related to a handle with a grip member moveable to a pushed position and an actuation mechanism to drive the grip to an active position range.
US 2019/0283555 A1 related to a handle with a grip member configured to be moveable to a pushed position and a means for damping return of the grip member over a predetermined time period.
US 2002/0013980 A1 related to a handle with a grip that is configured to be displaced from an active position range to a flush position after a predetermined time period.
DE 102011001001 A1 related to a handle with a grip member comprising a gripping part and configured to be movable to a pushed position where it actuates a secondary actuation mechanism and allows the primary actuation mechanism to move to a primary activating position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675